NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONNIE EDWARDS,                                 No.    16-15498

                Plaintiff-Appellant,            D.C. No. 2:13-cv-01316-JAD-
                                                CWH
 v.

MONDORA, Dr.; et al.,                           MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Nevada state prisoner Ronnie Edwards appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging various

constitutional claims arising out of his pretrial detention at Clark County Detention

Center. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Edwards’

deliberate indifference to safety claims because, under any potentially applicable

standard, Edwards failed to raise a genuine dispute of material fact as to whether

defendants knew of or disregarded an excessive risk to Edwards’ safety relating to

a puddle of water on the floor. See LeMaire v. Maass, 12 F.3d 1444, 1457 (9th

Cir. 1993) (slippery shower floors do not give rise to an arguable claim for cruel

and unusual punishment); see also Castro v. County of Los Angeles, 833 F.3d
1060, 1067-71 (9th Cir. 2016) (en banc) (setting forth elements of Fourteenth

Amendment failure-to-protect claim by pretrial detainee).

      The district court properly granted summary judgment on Edwards’

constitutionally inadequate medical care claims because, under any potentially

applicable standard, Edwards failed to raise a genuine dispute of material fact as to

whether any of the defendants knew of and disregarded an excessive risk to

Edwards’ health. See Toguchi, 391 F.3d at 1057-60 (deliberate indifference is a

high legal standard; a difference of opinion concerning the course of treatment,

negligence, or medical malpractice does not amount to deliberate indifference);

Lolli v. County of Orange, 351 F.3d 410, 418-19 (9th Cir. 2003) (pretrial

detainee’s claim of medical deliberate indifference is analyzed under the

Fourteenth Amendment Due Process Clause rather than under the Eighth


                                          2                                   16-15498
Amendment, but same standards apply); see also cf. Castro, 833 F.3d at 1067-71

(elements of pretrial detainee failure-to-protect claim).

      The district court did not abuse its discretion by denying Edwards’ various

motions to amend his complaint because amendment would be futile. See Chappel

v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard

of review and explaining that a district court acts within its discretion to deny leave

to amend a complaint if amendment would be futile); see also Ove v. Gwinn, 264
F.3d 817, 826 (9th Cir. 2001) (“A court may decline to exercise supplemental

jurisdiction over related state-law claims once it has dismissed all claims over

which it has original jurisdiction.” (citations and internal quotation marks

omitted)).

      The district court did not abuse its discretion by denying Edwards’ motion to

file a surreply because Edwards did not identify in his motion the new arguments

he alleges defendants raised or why such arguments would justify granting leave to

file a surreply. See Preminger v. Peake, 552 F.3d 757, 769 n.11 (9th Cir. 2008)

(court reviews for abuse of discretion a district court’s decisions concerning its

management of litigation).

      The district court did not abuse its discretion by denying Edwards’ Fed. R.

Civ. P. 56(d) motion for a stay and additional discovery because Edwards failed to

demonstrate that the discovery requested would have precluded summary


                                           3                                    16-15498
judgment. See Getz v. Boeing Co., 654 F.3d 852, 867-68 (9th Cir. 2011) (setting

forth standard of review and explaining that a plaintiff must show that the

discovery sought would have precluded summary judgment).

      The district court did not abuse its discretion by denying Edwards’ discovery

related motions because Edwards failed to demonstrate that he suffered any actual

and substantial prejudice. See Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1093

(9th Cir. 2003) (“A district court is vested with broad discretion to permit or deny

discovery, and a decision to deny discovery will not be disturbed except upon the

clearest showing that the denial of discovery results in actual and substantial

prejudice to the complaining litigant.” (citation and internal quotation marks

omitted)).

      The district court did not abuse its discretion in denying Edwards’ request to

amend the scheduling order because Edwards did not demonstrate good cause as

required by the Local Rules regarding such requests. See D. Nev. Local R. 26-4

(setting forth requirements to request modification of scheduling order); Hinton v.

Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993) (abuse of discretion standard for

determination of compliance with local rules).

      We lack jurisdiction to consider the district court’s denial of Edwards’

motion for reconsideration of the district court’s grant of summary judgment

because Edwards failed to amend his notice of appeal or file a new notice of appeal


                                          4                                       16-15498
after the motion for reconsideration was denied. See Fed. R. App. P. 4(a)(1)(A)

(notice of appeal must be filed within 30 days after entry of the judgment or order

appealed from).

      Because Edwards failed to raise his vision impairment in his oppositions to

summary judgment, Edwards waived his right to raise this issue on appeal. See

Novato Fire Prot. Dist. v. United States, 181 F.3d 1135, 1141 n.6 (9th Cir. 1999)

(failure to raise issue during summary judgment waives right to do so on appeal).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         5                                   16-15498